Citation Nr: 0211039	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-43 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to April 
1993.  The records do not indicate that the veteran is in 
receipt of decorations, awards or other indicia of 


combat.  His DD Form 214 reflects that he is in receipt of 
the Sea Service Deployment Ribbon, Navy "E" Ribbon, Armed 
Forces Expeditionary Medal, Navy Unit Commendation, South 
West Asian Service Medal, National Defense Service Medal, 
Humanitarian Service Medal, and Navy Good Conduct Award.  

This case comes before the Board of Veterans Appeal (Board) 
on appeal from a May 1996 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that in his substantive appeal, VA Form 9, 
received in September 1996, the veteran indicated that he 
desired to attend a hearing before a hearing officer at the 
RO.  A June 1997 report of contact notes that the veteran was 
unable to attend the hearing and requested that the hearing 
be rescheduled.  By letter dated in August 1997, the veteran 
was notified of the time and place of the hearing.  However, 
he failed to appear for the scheduled hearing without good 
cause having been shown, and therefore, the hearing request 
is considered withdrawn.  38 C.F.R. § 20.704(b) & (d) (2001).  


FINDINGS OF FACT

1.  The veteran was not in combat.  

2.  A chronic acquired neuropsychiatric disorder, including 
major depression with psychotic features, was not manifest 
during service or within one year of separation.  

3.  The veteran has a diagnosis of a personality disorder.  



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include major 
depression, was not incurred in or aggravated by active 
service.  A psychosis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2001).  

2.  A personality disorder is not a disease within the 
meaning of applicable legislation for compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A January 1986 service entrance examination report shows that 
psychiatric examination was normal. On the accompanying 
medical history he denied having or having had frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  

In records of treatment dated in June and July 1987, the 
veteran complained of loose stools and diarrhea.  The report 
notes his increasing dissatisfaction and frustration with 
service, especially during the previous two weeks.  He stated 
that he dealt with stress usually by walking away from the 
stressor, to include his job or another person.  The record 
notes his report of having no close friends, of not being 
sports-minded, and of having no hobbies other than reading.  
The assessments were as loose stools secondary to stress 
reaction and gastritis secondary to nervousness.  

A June 1988 report of examination shows that psychiatric 
examination was normal.  
On the accompanying medical history, he denied having or 
having had frequent trouble sleeping, depression or excessive 
worry, and nervous trouble of any sort

An August 1991 mental health evaluation record notes the 
veteran's report of the recent loss of his girlfriend and of 
wanting to die.  The relevant diagnoses were life 
circumstance problem - present loss, rule out adjustment 
disorder, and rule out depression.  

A December 1992 Medical Board report shows that the veteran 
was hospitalized in October 1992.  An onset of alcohol use 
was noted at age 15, in addition to other psychoactive 
substance abuse, including marijuana and amphetamines prior 
to service.  The examiner stated that alcohol-related 
incidents leading to his referral included reckless driving 
in December 1985 and three nonjudicial punishments, two of 
which were for alcohol-related suicide gestures in August 
1992.  The report of examination notes that a significant 
focus appeared to be the automobile related death of his best 
friend when he was age 15.  The record notes that he had 
overseas service under wartime conditions in Saudi Arabia.  

Mental status examination revealed that he was well-developed 
and well-nourished.  He was solemn and poorly cooperative, 
answering questions tersely, and maintaining a civil, but 
resentful affect.  Thought processes were linear and logical 
and goal-oriented, and somewhat difficult to assess.  
Cognitive functions were intact.  Intelligence was average.  
Judgment and insight were both poor.  

Antisocial traits and mood lability, specifically 
irritability, were noted to be pronounced upon arrival, and 
the examiner conveyed that it had interfered with his 
integration into the community.  The examiner reported that 
he developed a specific antagonism toward one patient, noting 
that the antagonism was returned.  The report states that 
both were responsible for antisocial behaviors that produced 
community disruption.  The examiner stated that the 
antisocial traits and mood lability appeared to be steadily 
improving as the veteran approached thirty days of 
abstinence.  The degree of his alcohol dependence was felt to 
have been so profound as to produce a significantly impaired 
individual with low likelihood of social interactive skills 
at the onset.  The relevant diagnoses were alcohol 
dependence, in partial remission, and antisocial traits, 
improving.  

The February 1993 separation examination report shows that 
psychiatric examination was normal.  On the accompanying 
medical history he denied having or having had frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  

A November 1995 hospital summary from D. G. Hospital shows 
that the veteran was admitted secondary to depression with 
suicidality.  A history of alcohol and amphetamine abuse in 
remission was noted.  

VA outpatient treatment records, dated from November to 
December 1995, note the veteran's report of having been 
depressed since 1991.  The records contain diagnoses of major 
depressive episode, severe, rule out post-traumatic stress 
disorder (PTSD), rule out major depression, recurrent, 
history of methamphetamine abuse, last used six months ago, 
probable alcohol dependency, and impulse control disorder not 
otherwise specified.  

In February 1996, the veteran was hospitalized at D. G. 
Hospital.  Major depression and a personality disorder were 
among the diagnoses.  He reported having command 
hallucination and passive suicidal ideation.  He denied any 
drug or alcohol use, noting that the last time alcohol was 
consumed was 2-3 weeks earlier and last amphetamine use in 
1995.  The final diagnoses were major depression, recurrent, 
marijuana abuse, alcohol dependence, in remission, 
amphetamine abuse, in remission, personality disorder not 
otherwise specified, and rule out borderline personality 
disorder.  The veteran reported a history of depression for 
the last four years with increasing severity since his 
discharge.  

VA outpatient treatment records dated from September 1996 to 
January 1997 show diagnoses of major depression with 
psychotic features.  A September 1996 record notes 
questionable PTSD after a motor vehicle accident in 1968.  

VA outpatient treatment records received in March 1999 show 
diagnoses of major depressive disorder, recurrent with 
psychotic features, and history of alcohol and amphetamine 
dependence.  In a March 1996 record, the assessment was rule 
out "MDD" with psychotic features.  The records reflect 
that he was hospitalized in February 1998 for depression with 
suicidal thoughts.  

On VA examination in April 1999, the examiner indicated that 
he had reviewed the veteran's claims folder.  The diagnostic 
impressions were as follows:

Axis I:	Major depressive, recurrent.  Alcohol 
dependence.  Amphetamine dependence.  Cannabis 
dependence.  All apparently in remission.  
(The veteran also reports ingesting ten cups 
of coffee a day, although he denied subsequent 
side effects.  Symptoms of an anxiety type 
would not be unexpected.)
Axis II:	Personality disorder, not otherwise specified, 
with borderline and schizoid type features.
Axis III:	None known
Axis IV:	Occupational difficulty in that he is not able 
to find a job
Axis V:	GAF of 55 due to moderate symptoms.  His level 
of functioning likely fluctuates due to 
exacerbation of symptoms such as suicidal 
ideation and excessive suspiciousness and 
feelings and psychotic 			.  

Private records from B. H. Hospital received in April 1999 
reflect that the veteran was admitted to the alcohol 
treatment unit from January to February 1998.  The reports 
note that the initial assessment was consistent with strongly 
suicidal major depressive episode with the veteran 
considering hanging himself and with a history of acting out 
previously on suicidal ideation.  The relevant diagnoses were 
major depression recurrent, with psychotic features, mood 
disorder, irritable depressed type secondary to remote brain 
trauma, and history of amphetamine abuse.  

On VA examination in May 2000, the examiner indicated that he 
had reviewed the veteran's claims folder.  The veteran 
reported a history of drug and alcohol use but denied the use 
of drugs or alcohol for the past few months.  The diagnoses 
included mood disorder with psychotic symptoms and 
depression, as well as a history of amphetamine dependence, 
cannabis dependence, and alcohol dependence, with a full 
diagnosis of polysubstance dependence.  The report notes that 
these disorders, however, may be in a state of sustained 
remission.  The examiner stated that the diagnosis of PTSD 
was not confirmed and that it was not possible at that time 
to determine whether the psychiatric disorder was service-
connected.  The examiner added that the veteran seemed to 
have had some symptoms of chronic mental illness while he was 
in the military, along with initial hospitalization, and 
thus, it seemed to leave hope of the possibility that there 
was a service-connection.  He stated that the inference of 
substance abuse on his psychiatric deterioration was 
difficult to reconstruct, but that substance abuse was felt 
to be a major disorder affecting him already while he was in 
military life.  The report notes that his stress in the 
Persian Gulf did not seem to be of an extraordinary nature.  
The other diagnoses were schizoid personality disorder.  

In summary, the examiner stated that it was possible that the 
veteran had a service-connected disorder and that the onset 
of psychiatric symptoms occurred during service.  He noted 
that the history of drug and alcohol abuse did not seem alone 
to cause the psychiatric symptoms.  

In an August 2000 addendum to the April 1999 VA report of 
examination, the examiner indicated that in reexamining the 
evidence, his prior statement to the effect that it was 
possible that that the veteran had a service-connected 
psychiatric disability was inadequate and lacked clarity.  

He stated in pertinent part as follows:

There was also a review made by this examiner of 
the DHCP record that was generated at the 
Sacramento VA between the dates of 3/06/96 and 
1/13/99.  In reviewing this record, it stands out 
even more clear[ly] than at the time of my prior 
review that the [veteran] has a diagnosis of 
marijuana abuse, alcohol dependence[,] although 
in remission, and amphetamine abuse in remission.  
It is noted, however, that the remission of the 
use of amphetamines is contradicted by finding a 
laboratory test on 10/20/98, which is positive 
for amphetamines.  In looking at the record on 
10/30/98, there is no clear diagnosis of this 
condition, which suggests that the [veteran's] 
20-year history of alcohol dependence and also 
amphetamine dependence should probably have been 
translated into an active diagnosis of current 
substance dependence at that time.  

In spite of having had three psychiatric 
admissions since the time of the military 
experience, the psychotic disorder was never 
completely diagnosed and understood perhaps 
because of a failure to follow up the issue of 
amphetamine use.  On the basis of this review of 
the psychiatric records, the conclusion follows 
that the low GAF score of 40, and also the 
highest GAF score obtained over the prior twelve 
months that was stated by this examiner on May 1, 
2000, was erroneously attributed solely to a 
mental condition.  It is determined in retrospect 
that psychiatric symptoms described in the 
service most likely were related to substance and 
alcohol dependence rather than to a service-
connected psychiatric condition.  

In sum, the examiner stated that based on a review of the 
evidence, a psychiatric disorder was not due to service.  He 
added that while a psychiatric disorder might have been 
present prior to service, such was not aggravated by service.  
He concluded, therefore, that the veteran did not have a 
service-connected psychiatric disorder.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).  Psychosis may be 
presumed to have been incurred in service if manifest or 
aggravated within 1 year of separation from service.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (2001).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.306 (2001).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the May 1996, May 1999, and December 2000 rating decisions of 
the reasons and bases for the denial of his claim.  He was 
notified of the rating decisions by letters dated in May 1996 
and May 1999, respectively.  He was further notified of this 
information in the August 1996 statement of the case and in 
the June 1999 and January 2001 supplemental statements of the 
case.  The Board concludes that the discussions in the May 
1996, May 1999, and December 2000 rating decisions, as well 
as in the statement and supplemental statements of the case, 
which were all sent to the veteran, informed him of the 
information and evidence needed to substantiate the claim and 
complied with VA's notification requirements.  The veteran 
was specifically notified that he had a duty to submit 
competent evidence linking the claimed disability to active 
service or to a service-connected disorder in the May 1999 
Statement of the Case.  See Quartuccio v. Principi, __ 
Vet.App. __, __ No. 01-997, slip op. At 6-7(June 19, 2002).  
In addition, by letters dated in October 1997, June 1998, 
April 1999, and February 2001, the veteran was notified of 
the evidence he needed to submit to support his claim, as 
well as of the procedures by which to submit additional 
evidence in support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claims, but failed to report for scheduled 
hearings.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  


Analysis

Initially, the Board notes that the evidence does not show 
that the veteran was engaged in combat with the enemy.  
Therefore, the provisions of 38 U.S.C.A. § 1154 (West 1991) 
are not applicable.

Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  The service entrance 
examination does not note a psychiatric disorder.  Therefore, 
the veteran is entitled to a presumption of soundness.  

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that an acquired psychiatric 
disorder, to include major depression, existed prior to 
service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

No preservice treatment records showing treatment for an 
acquired psychiatric disorder, have been associated with the 
claims file.  As noted, the January 1986 service entrance 
examination does not note an acquired psychiatric disorder, 
to include major depression.  He specifically denied having 
or having had frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort.   The 
initial reference to depression was in August 1991, at which 
time the diagnoses were differential diagnoses of rule out 
depression and rule out adjustment disorder.  While service 
medical records noted the veteran' reported history of the 
death of his best friend at age 15 and significant focus on 
that event, as well as of an automobile accident in 1968 with 
questionable PTSD, the Board finds such does not rise to the 
level of clear and unmistakable evidence sufficient to rebut 
the presumption of sound condition at service entrance.  
However, such evidence does not establish that he had chronic 
acquired pathology during service.  

Service connection

This issue of whether an acquired psychiatric disorder, to 
include major depression, is related to service is medical in 
nature and requires competent medical evidence.  Neither the 
veteran nor his representative is shown to be qualified to 
render a medical opinion and their statements do not 
constitute competent medical evidence.  Generally, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  Similarly, the Board is not free 
to substitute its own judgment for that of such experts.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The competent evidence as to whether the veteran's acquired 
psychiatric disorder, to include major depression is related 
to service is clear.  In August 2000, the examiner 
specifically stated that based on a review of the whole of 
the record, the psychiatric disorder was neither due to 
service, nor aggravated by service.  Rather he stated that 
psychiatric symptoms described were most likely related to 
substance and alcohol dependence rather than to a service-
connected psychiatric condition.  The Board notes that the 
examiner's opinion in May 2000 raised the possibility that 
the veteran's psychiatric disorder was related to service.  
However, the examiner clarified that upon a thorough review 
of the records, and specifically in light of the October 1998 
laboratory results showing the veteran tested positive for 
amphetamines, he was of the opinion that the psychiatric 
symptoms were attributable to substance abuse, previously 
diagnosed as being in remission.  

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In this case, psychological manifestations were noted during 
service.  However, chronic acquired pathology was not 
identified.  Post service, major depression was diagnosed.  
Based upon such evidence, VA obtained a VA examination and 
opinion in order to determine whether there was a 
relationship between the inservice findings and the post 
service diagnosis.  This action was consistent with VCAA and 
the holding in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

The Board assigns more probative value to the VA opinion in 
August 2000, rather than the opinion in May 2000 as it proved 
by the record.  Service medical records note the veteran's 
reported history of preservice substance abuse to include 
amphetamines and alcohol.  The records reflect alcohol-
related incidents resulting in punishment during service, as 
well.  The veteran tested positive for amphetamines in 
October 1998.  Weighed against this competent evidence is the 
veteran's reported history that he no longer abused 
substances.  The Board finds that the medical evidence and 
contemporaneous records are more reliable than the veteran's 
statements made for the purpose of monetary benefits.  

The preponderance of the evidence establishes that a chronic 
acquired neuropsychiatric disorder was not manifest during 
service or within one year of separation.  Furthermore, 
assuming that the veteran does have major depression, the 
record such disorder is not attributable to service.  Major 
depression was not diagnosed during service and the August 
2000 opinion determined that there was no relationship to 
service.  

Lastly, the record establishes that a diagnosis of PTSD was 
considered.  However, PTSD was never diagnosed; rather, it 
was concluded that the veteran did not have PTSD.  See 
38 C.F.R. § 3.304(f).  In the absence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include major depression, is denied.  

To the extent that the veteran has a personality disorder, 
personality disorders are not diseases or injuries within the 
meaning 38 C.F.R. § 3.303(c); §§ 4.9, 4.127 (2001).  
Consequently, the claim of entitlement to service connection 
for a personality disorder must be denied.  Beno v. Principi, 
3 Vet. App. 434 (1992).


ORDER

Service connection for an acquired psychiatric disorder, to 
include major depression, is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

